Opinion
GARDNER, P. J.
Defendant pleaded guilty to arson and was sentenced to prison. A report was requested pursuant to Penal Code section 1168. The court subsequently received an unfavorable report from the Director of Corrections and declined to recall the commitment. Defendant then made a motion to recall the commitment. This motion was denied. Defendant then filed a notice of appeal from the latter order.
The Attorney General contends that the order purportedly appealed from is a nonappealable order. We agree.
Proceedings under Penal Code section 1168 cannot be initiated by a defendant. (Thomas v. Superior Court, 1 Cal.3d 788, 790 [83 Cal.Rptr. 357, 463 P.2d 709]; Alanis v. Superior Court, 1 Cal.3d 784 [83 Cal.Rptr. 355, 463 P.2d 707].) The defendant simply has no standing to make a motion to recall under Penal Code section 1168. Therefore, the trial court’s denial of such a motion is not appealable.
Appeal dismissed.
Kaufman, J., and McDaniel, J., concurred.